Citation Nr: 1708092	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  06-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for postoperative degenerative arthritis of the lumbar spine ("low back disability"), excluding those periods during which the Veteran was in receipt of a temporary total disability rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1974 to August 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The procedural history of this case has been summarized in previous Board decisions and remands.  Most recently, however, in March 2015, the Board granted a 20 percent disability rating prior to February 7, 2011, but denied a disability rating in excess of 20 percent from February 7, 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a Memorandum Decision in which it vacated and remanded the Board's March 2015 decision for compliance with instructions provided in the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its August 2016 Memorandum Decision, the Court agreed with the Veteran that the December 2005 and August 2009 VA examinations were inadequate in that the examiners did not discuss whether any functional loss was attributable due to pain during flare-ups of the Veteran's low back disability or provide any insight as to the functional limitations resulting from flare-ups.  In addition, the Court found that the June 2006, August 2009, and February 2011 VA examinations were inadequate in that they did not address when the Veteran's pain began during range of motion testing.  

In addition to the above, in January 2016, the Veteran underwent another back surgery and was subsequently awarded a temporary total evaluation from January 25, 2016, to March 31, 2016.  It does not appear that the Veteran has been evaluated since his January 2016 surgery.  

For the foregoing reasons, the Board finds that a remand is necessary to afford the Veteran a new VA examination that addresses the concerns of the Court and to evaluate his disability since his most recent surgery.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records pertaining to the treatment and evaluation of the Veteran's low back disability.  

2.  Contact the Veteran to determine whether there are any updated private treatment records pertaining to treatment and evaluation of his low back disability.  If so, ask that he complete the appropriate authorization forms and, if received, request those records and associate them with the claims file.  

3.  Schedule the Veteran for an examination with the appropriate specialist in order to determine the severity of his low back disability.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.    

The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  In addition, the examiner should provide an opinion on whether pain could significantly limit functional ability during flare-ups or on repetitive use over a period of time, and, if possible, provide an estimation of the degree of additional range of motion loss due to pain on use or during flare-ups.  Further, the examiner should state, in degrees, whether and at what point during range of motion testing the Veteran experiences pain.   

4.  When the development requested has been completed, the issue of entitlement to a disability rating in excess of 20 percent for the low back disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




